         Case 1:19-cv-11222-DPW Document 6 Filed 06/21/19 Page 1 of 1



           UNITED STATES DISTRICT COURT
            DISTRICT OF MASSACHUSETTS

JACKIE HOSANG LAWSON                            )    Civil Action No.
                                                )    1:19-CV-11222-DPW
       Plaintiff,                               )
                                                                                             .._,
                                                                                                      z--·
                                                )                            ·•--   ~--~     ,·==a,

                                                                              ·· Go          ,.c,
V.                                              )                            rJ).

                                                                            ·-'t.::J        S:
                                                                                            ,,._
                                                                                                      n
                                                                                                      r-
                                    )                                       -·J-
                                                                            --en            z         m
                                                                            .;.-;>--,
FMR LLC, dba FIDELITY INVESTMENTS, )                                        -1;:::o        ;",)       ;o-,,
                                                                            o-                        ~;:::
FMR CORP., dba FIDELITY INVESTMENTS,)                                       ...,,~                    cnm
                                                                                                      ,,,,
and FIDELITY BROKERAGE SERVICES )                                           =--            >          00
                                                                            >o  C'")       :::;;::

LLC, dba FIDELITY INVESTMENTS,      )                                       Ct>c:
                                                                           !.n:;o          -..        n
                                    )                                          --4         a          m
                                                                                           0,.
      Defendants.                   )


                                   June 21, 2019


              MOTION FOR PERMISSION TO USE <CM/ECF} SYSTEM

       Plaintiff Jackie Hosang Lawson respectfully ask this Court for permission to use the

United States District Court, District of Massachusetts, electronic filing system (CMIECF).


                                                          Isl Jackie Hosang Lawson, Pro Se
                                                          JACKIE HOSANG LAWSON
                                                          27 Kilsyth Road
                                                          Brookline, MA 02445
                                                          (617) 739-4088
                                                          Jackielaw88@comcast.net




                                               1
